DETAILED ACTION
Claims 1 and 5-15 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim as a 371 of PCT/US2019/016424 filed on 2/1/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Grundhofer Reference (US 2016/0182903 A1).

Grundhofer teaches a camera (different cameras 105 to capture a scene) arranged such that a field of view comprises the plurality of passive markers and a computing system configured to estimate a pose of the camera based on an image captured from the camera that comprises the plurality of passive marker. A camera may be further calibrated in order to identify its pose using 3D locations of objects within a field of view of the camera that captures a scene of a presentation area. The camera 105 may be used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras. System 900 for calibrating multiple cameras using passive markers. System 900 includes cameras 905 and 910 that have respective fields of view 920 and 925. During calibration the spatial relationship between camera 105 and calibration apparatus 120 remains substantially fixed relative to each other, this may be achieved by other means besides mount 110 such as placing the apparatus 120 on a stationary object or by a person holding the apparatus 120 in a fixed location during calibration. Regardless of the technique used to maintain the spatial relationship between the calibration apparatus 120 and the camera 105, the calibration apparatus 120 does not need to be repositioned or reoriented. Active markers (e.g., LEDs) may be placed in the presentation area or on objects within the area and then be selectively controlled by a computing system (see Grundhofer [0008], [0023], [0025], [0027], [0032], [0060]).

The following is an examiner's statement of reasons for allowance: neither Grundhofer, nor other relevant art or combination of relevant art, teaches a system comprising: a plurality of cameras to capture images of a target object; a controller to connect to the plurality of cameras, the controller to control the plurality of cameras to capture the images of the target object, the controller further to determine a pose of a camera of the plurality of cameras; and a platform to support the target object, the platform including a plurality of unique markers arranged in a predetermined layout; wherein the controller is further to determine the pose of the camera based on unique markers of the plurality of unique markers that are detected in an image captured by the camera wherein the controller is further to: determine poses of the plurality of cameras from unique markers of the plurality of unique markers that are detected in images captured by the plurality of cameras; check a pose offset between the camera and another camera of the plurality of cameras; and redetermine the poses of the plurality of cameras when the pose offset fails to meet a threshold.

The following is an examiner's statement of reasons for allowance: neither Grundhofer, nor other relevant art or combination of relevant art, teaches a non-transitory machine-readable medium comprising: instructions to control a plurality of cameras to capture images of a target object and determine poses of the plurality of cameras, wherein the poses are referenced to determine three-dimensional data of the target object from the images; wherein the instructions are further to determine the poses based on unique markers that are detected in the images, the unique markers being arranged in a predetermined layout on a platform to support the target object; and wherein the instructions are further to trigger user-interface feedback when a number of unique markers resolved in an image fails to meet a threshold number.

The following is an examiner's statement of reasons for allowance: neither Grundhofer, nor other relevant art or combination of relevant art, teaches a system comprising: a plurality of cameras to capture images; a controller to connect to the plurality of cameras, the controller to control the plurality of cameras to capture the images; and a platform including a plurality of unique markers arranged in a predetermined layout; wherein the controller is to detect unique markers of the plurality of unique markers in an image captured by a camera of the plurality of cameras, rank detected unique markers based on imaging quality of the detected unique markers, and determine a pose of the camera using a selected number of ranked unique markers.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 13, and 15 are allowed. Claims 5-12 and 14 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483